 




FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT




THIS FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT (the “First Amendment”) is
made and entered into as of the 2nd of February, 2010, by and between MCP
RETAIL, LLC, a Florida limited liability company ("Seller") and INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Buyer”).




W I T N E S S E T H:




WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Contract
dated December 21, 2009 for the purchase and sale of Pleasant Hill shopping
center located in Kissimmee, Florida and as legally described by the contract
(the “Agreement”).




WHEREAS, Seller and Buyer have mutually agreed to amend certain provisions of
the Agreement.




NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller and Buyer agree as follows:




1.

The second line of Section 4(a) is amended by deleting the phrase “thirty (30)
business days following the Effective Date” and inserting the phrase “February
5, 2010” therein.




2.

This First Amendment may be executed in one or more counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one First Amendment. Each person executing this First Amendment represents that
such person has full authority and legal power to do so and bind the party on
whose behalf he or she has executed this First Amendment.  Any counterpart to
this First Amendment may be executed by facsimile copy and shall be binding on
the parties.




The Agreement shall remain in full force and effect, as modified hereby.  




PLEASE SEE FOLLOWING PAGE FOR SIGNATURES





CVS Portfolio

First Amendment to Letter Agreement










SELLER:




MCP RETAIL, LLC

a Florida limited liability company




By: /s/ Michael A. Collard

Michael A. Collard, Manager







BUYER  




INLAND REAL ESTATE ACQUISITIONS, INC.

An Illinois corporation




By: /s/ Lou Quilici

Print name: Lou Quilici

Title: Sr. VP













2













CVS Portfolio

First Amendment to Letter Agreement







EXHIBIT “L”




 Schedule of Difference Between the Base Rent Due Annually under the

Metro Lease and the Historical Base Rent Payments by Metro











3











